Title: Draft of Resolutions for the Society for Establishing Useful Manufactures, [5 July 1792]
From: Hamilton, Alexander,Society for Establishing Useful Manufactures
To: 



[Newark, New Jersey, July 5, 1792]

Resolved—[That the Water of the Passaick be conveyed across the adjacent Gully passing near a point or place distinguished as No. 16 upon the summit of a Wall to be erected for that purpose and preserving the head thereof]
Resolved That the sd. Water be conveyed from a station or stake marked No. 1 to a place at or near another stake marked No. 2, from thence to a place at or near another station or cedar shrub at the brink of the Rock marked No. 3, from thence across the adjacent gully to a place at or near another station marked No. 4—from thence to a place at or near another station marked No. 5—from thence to a place at or near another station marked No. 6—from thence to a place at or near another station marked No. 7—from thence to a place at or near another station marked No. 8, from thence to a place at or near another station marked No. 9, and from thence to a place at or near another station marked No. 10. And That it be conveyed across the said gully upon the summit of a wall to be raised on a level with the bed of the said River—And that a sum not exceeding twenty thousand dollars be appropriated for that purpose.
Resolved that a Cotton Mill [of eight Drums] be erected and That for the Building of the Same [& providing the requisite Machinery] the sum of fifteen Thousand Dollars be appropriated—which Cotton mill shall be of the following description viz as pr. M A.
Resolved that a Printing Shop & Calander House be erected & That for the Building of the Same [and providing the requisite Machinery for the Printing business,] the sum of twelve Thousand Dollars be appropriated and that ye description thereof be as follows. vist. as pr. ⊗ A.
Resolved that a Carding & Ropeing house be erected & That for the Building of the same [& providing] Machinery [for spinning weft and weaving] The sum of six Thousand Dollars be appropriated and that the description &c.
 